Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/08 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2008 (Unaudited) Common Stocks96.4% Shares Value ($) Consumer Discretionary11.8% 99 Cents Only Stores 94,895 a,b Advance Auto Parts Aeropostale 135,727 a,b American Eagle Outfitters American Greetings, Cl. A 98,695 a AnnTaylor Stores 119,740 a,b ArvinMeritor 149,438 a Barnes & Noble 91,690 a Belo, Cl. A Blyth 48,250 a Bob Evans Farms 62,694 a Borders Group 122,745 a BorgWarner 235,570 a Boyd Gaming 113,550 a Brinker International Callaway Golf 134,095 a Career Education 181,700 a,b Carmax 443,530 a,b Charming Shoppes 228,200 a,b Cheesecake Factory 136,025 a,b Chico's FAS 356,310 a,b Chipotle Mexican Grill, Cl. A 66,900 a,b Coldwater Creek 121,200 a,b Collective Brands 129,690 a,b Corinthian Colleges 172,100 a,b Corrections Corp. of America 253,600 b DeVry Dick's Sporting Goods 169,500 a,b Dollar Tree 182,150 b DreamWorks Animation SKG, Cl. A 161,500 b Entercom Communications, Cl. A 53,985 a Foot Locker Furniture Brands International 99,085 a Gentex 289,700 a Guess? 111,800 a Hanesbrands 190,800 a,b Harte-Hanks 86,880 a Hovnanian Enterprises, Cl. A 91,840 a,b International Speedway, Cl. A 60,550 ITT Educational Services 58,300 a,b John Wiley & Sons, Cl. A 91,200 a Lamar Advertising, Cl. A 157,400 a,b Lear 156,845 a,b Lee Enterprises 79,650 a Life Time Fitness 69,000 a,b Marvel Entertainment 99,100 a,b Matthews International, Cl. A 63,300 a MDC Holdings 71,500 a Media General, Cl. A 46,400 a Modine Manufacturing 64,870 a Mohawk Industries 112,440 a,b NetFlix 91,400 a,b NVR 10,750 a,b O'Reilly Automotive 272,500 a,b Pacific Sunwear of California 139,900 a,b PetSmart 258,300 a Phillips-Van Heusen Regis 87,200 Rent-A-Center 134,900 a,b Ross Stores Ryland Group 86,000 a Saks 291,270 a,b Scholastic 52,850 a Scientific Games, Cl. A 131,500 a,b Service Corporation International 529,700 a Sotheby's 136,627 a Strayer Education 28,800 a Thor Industries 69,585 a Timberland, Cl. A 97,850 a,b Toll Brothers 260,790 a,b Tupperware Brands 125,740 a Under Armour, Cl. A 73,300 a,b Urban Outfitters 230,500 a,b Valassis Communications 97,130 a,b Warnaco Group 92,300 a,b Williams-Sonoma 177,725 a Consumer Staples3.0% Alberto-Culver 175,600 a BJ's Wholesale Club 121,854 a,b Church & Dwight 134,814 a Corn Products International Energizer Holdings 116,650 a,b Hansen Natural 123,600 a,b Hormel Foods J.M. Smucker Lancaster Colony 41,949 a NBTY 105,000 b PepsiAmericas Ruddick 75,180 a Smithfield Foods 237,220 a,b Tootsie Roll Industries 54,768 a Universal 54,766 a Energy9.1% Arch Coal Bill Barrett 68,500 a,b Cimarex Energy 168,100 a Denbury Resources 499,000 b Encore Acquisition 108,100 a,b Exterran Holdings 133,177 a,b FMC Technologies 259,802 a,b Forest Oil 180,035 a,b Frontier Oil Helix Energy Solutions Group 186,000 a,b Helmerich & Payne Newfield Exploration 267,270 b Overseas Shipholding Group 54,345 a Patriot Coal 64,100 a,b Patterson-UTI Energy Pioneer Natural Resources 242,525 a Plains Exploration & Production 218,051 b Pride International 340,335 b Quicksilver Resources 209,100 a,b Superior Energy Services 163,800 a,b Tidewater 104,390 a Financial15.2% Affiliated Managers Group 83,000 a,b Alexandria Real Estate Equities 65,100 a AMB Property 198,750 a American Financial Group AmeriCredit 233,745 a,b Apollo Investment 288,500 a Arthur J. Gallagher & Co. 188,255 a Associated Banc-Corp 258,393 a Astoria Financial Bank of Hawaii 97,255 a BRE Properties, Cl. A 103,500 a Brown & Brown Camden Property Trust 107,800 a Cathay General Bancorp 99,900 a City National 81,687 a Colonial BancGroup 409,475 a Commerce Bancshares 127,000 a Cousins Properties 74,700 a Cullen/Frost Bankers 119,230 a Duke Realty 297,600 a Eaton Vance 234,890 a Equity One 74,700 a Everest Re Group Federal Realty Investment Trust 119,300 a Fidelity National Financial, Cl. A 433,970 a First American 187,705 a First Niagara Financial Group 222,500 a FirstMerit 164,050 a Hanover Insurance Group HCC Insurance Holdings Health Care REIT 182,200 a Highwoods Properties 116,230 a Horace Mann Educators 82,200 Hospitality Properties Trust 190,540 a Jefferies Group 241,160 a Jones Lang LaSalle 64,600 a Liberty Property Trust 188,050 a Macerich 151,600 a Mack-Cali Realty Mercury General 72,200 a Nationwide Health Properties 195,500 a New York Community Bancorp Old Republic International 467,612 a PacWest Bancorp 49,400 a Philadelphia Consolidated Holding 117,200 b PMI Group 162,060 a Potlatch 79,883 a Protective Life 141,645 a Raymond James Financial 191,592 a Rayonier 159,073 a Realty Income 205,500 a Regency Centers SEI Investments 254,400 5,858,832 StanCorp Financial Group 99,300 4,904,427 SVB Financial Group 64,925 a,b 3,739,031 Synovus Financial 669,600 a 6,367,896 TCF Financial 220,690 a 2,813,798 UDR 260,120 a 6,643,465 Unitrin 101,890 a 2,811,145 W.R. Berkley 300,750 7,103,715 Waddell & Reed Financial, Cl. A 175,850 5,873,390 Washington Federal 178,118 a 3,312,995 Webster Financial 106,130 a 2,107,742 Weingarten Realty Investors 151,600 a 4,622,284 Westamerica Bancorporation 58,900 a 3,062,800 Wilmington Trust 136,540 a 3,218,248 Health Care10.5% Advanced Medical Optics 123,376 a,b 2,141,807 Affymetrix 140,200 a,b 1,104,776 Apria Healthcare Group 88,600 a,b 1,702,006 Beckman Coulter 127,564 9,227,980 Cephalon 137,400 a,b 10,052,184 Cerner 135,700 a,b 6,060,362 Charles River Laboratories International 138,200 a,b 9,184,772 Community Health Systems 195,215 b 6,438,191 Covance 127,490 a,b 11,703,582 Dentsply International 301,900 12,151,475 Edwards Lifesciences 111,285 a,b 6,975,344 Endo Pharmaceuticals Holdings 243,900 b 5,646,285 Gen-Probe 109,500 b 5,838,540 Health Management Associates, Cl. A 493,500 a,b 3,035,025 Health Net 217,640 b 6,085,214 Henry Schein 183,100 a,b 9,806,836 Hill-Rom Holdings 126,500 a 3,553,385 Hologic 518,984 a,b 9,585,634 IDEXX Laboratories 122,300 a,b 6,543,050 Invitrogen 181,500 a,b 8,049,525 Kindred Healthcare 60,900 a,b 1,642,473 Kinetic Concepts 110,100 a,b 3,847,995 LifePoint Hospitals 110,000 a,b 3,149,300 Lincare Holdings 148,450 b 4,783,059 Medicis Pharmaceutical, Cl. A 114,500 a 2,102,220 Omnicare 246,765 a 7,264,762 Par Pharmaceutical Cos. 69,900 a,b 1,209,270 PDL BioPharma 242,050 2,703,698 Perrigo 157,500 a 5,548,725 Pharmaceutical Product Development 213,600 8,146,704 Psychiatric Solutions 112,400 a,b 3,936,248 Resmed 156,700 a,b 5,926,394 Sepracor 218,600 a,b 3,821,128 STERIS 118,745 a 4,057,517 Techne 78,400 b 6,234,368 Universal Health Services, Cl. B 103,135 a 6,252,044 Valeant Pharmaceuticals International 181,150 a,b 3,101,288 Varian 59,900 a,b 2,959,060 VCA Antech 171,100 a,b 4,985,854 Vertex Pharmaceuticals 285,150 b 9,837,675 WellCare Health Plans 84,600 a,b Industrial16.6% AGCO 186,105 a,b AirTran Holdings 230,950 a,b Alaska Air Group 73,237 a,b Alexander & Baldwin 83,837 Alliant Techsystems 66,800 a,b AMETEK Avis Budget Group 205,110 b BE Aerospace 200,900 b Brink's 96,135 Carlisle Cos. 123,764 a ChoicePoint 138,971 b Con-way 92,485 a Copart 137,900 a,b Corporate Executive Board 69,200 a Crane Deluxe 104,000 a Donaldson 142,166 a DRS Technologies 84,000 Dun & Bradstreet Dycom Industries 81,400 b Fastenal 254,100 a Federal Signal 97,363 a Flowserve GATX 93,096 a Graco 122,845 a Granite Construction 65,187 a Harsco Herman Miller 113,850 a HNI 89,952 a Hubbell, Cl. B 113,665 a IDEX JB Hunt Transport Services 174,600 a JetBlue Airways 370,825 a,b Joy Global Kansas City Southern 157,900 a,b KBR Kelly Services, Cl. A 45,185 a Kennametal Korn/Ferry International 93,800 a,b Lincoln Electric Holdings 86,700 Manpower Mine Safety Appliances 59,200 a MPS Group 191,315 a,b MSC Industrial Direct, Cl. A 92,400 a Navigant Consulting 92,400 a,b Nordson 68,386 a Oshkosh 151,200 a Pentair 201,040 a Quanta Services 349,680 a,b Republic Services Rollins 85,634 a Roper Industries 181,400 a Shaw Group 168,200 b SPX Stericycle 174,900 a,b Teleflex 80,375 Thomas & Betts 103,740 b 4,292,761 Timken 194,800 6,432,296 Trinity Industries 164,251 a 6,182,408 United Rentals 107,060 a,b 1,732,231 URS 171,200 b 7,176,704 Wabtec 98,200 a 5,450,100 Werner Enterprises 90,050 a 2,144,091 YRC Worldwide 115,800 a,b 1,957,020 Information Technology13.8% 3Com 817,900 a,b 1,537,652 ACI Worldwide 69,750 a,b 1,364,310 Acxiom 138,200 1,774,488 ADC Telecommunications 238,800 b 2,259,048 ADTRAN 114,600 a 2,562,456 Advent Software 36,850 a,b 1,604,449 Alliance Data Systems 160,850 b 10,318,527 Amphenol, Cl. A 355,700 a 16,956,219 ANSYS 179,000 b 8,212,520 Arrow Electronics 248,982 b 8,022,200 Atmel 903,800 b 3,190,414 Avnet 305,083 b 8,316,563 Avocent 90,750 a,b 2,158,035 Broadridge Financial Solutions 284,100 5,880,870 Cadence Design Systems 523,090 b 3,865,635 CommScope 141,694 a,b 6,318,135 Cree 181,900 a,b 3,528,860 Cypress Semiconductor 305,443 a,b 8,323,322 Diebold 133,496 4,936,682 Digital River 75,100 a,b 2,995,739 DST Systems 92,950 a,b 5,616,968 F5 Networks 166,100 a,b 4,841,815 Fair Isaac 98,595 a 2,194,725 Fairchild Semiconductor International 252,675 b 3,070,001 FLIR Systems 278,400 a,b 11,342,016 Foundry Networks 295,900 a,b 5,160,496 Gartner 126,630 a,b 3,084,707 Global Payments 161,400 7,148,406 Harris 273,280 13,158,432 Imation 63,400 a 1,208,404 Ingram Micro, Cl. A 290,200 b 5,348,386 Integrated Device Technology 347,460 b 3,481,549 International Rectifier 147,090 a,b 2,482,879 Intersil, Cl. A 251,100 a 6,059,043 Jack Henry & Associates 156,150 a 3,371,278 Kemet 170,350 a,b 231,676 Lam Research 253,550 a,b 8,339,259 Lender Processing Services 174,200 b 5,809,570 Macrovision Solutions 168,700 a,b 2,564,240 McAfee 326,505 b 10,693,039 Mentor Graphics 184,359 a,b 2,558,903 Metavante Technologies 181,900 b 4,049,094 National Instruments 114,400 a 3,895,320 NCR 339,800 b 9,127,028 NeuStar, Cl. A 157,300 a,b 3,300,154 Palm 216,200 a 1,422,596 Parametric Technology 233,600 a,b 4,524,832 Plantronics 98,850 a 2,406,998 Polycom 177,600 a,b RF Micro Devices 532,100 a,b Semtech 125,400 a,b Silicon Laboratories 98,800 b SRA International, Cl. A 86,300 a,b Sybase 160,860 a,b Synopsys 289,500 b Tech Data 107,300 b Trimble Navigation 245,800 b ValueClick 193,100 a,b Vishay Intertechnology 378,049 b Western Digital 449,100 a,b Wind River Systems 137,450 a,b Zebra Technologies, Cl. A 131,895 a,b Materials8.3% Airgas Albemarle AptarGroup Cabot 130,740 a Carpenter Technology 97,000 CF Industries Holdings 98,400 Chemtura Cleveland-Cliffs Commercial Metals Cytec Industries 85,000 Ferro 88,649 FMC Louisiana-Pacific 208,500 a Lubrizol Martin Marietta Materials 83,880 a Minerals Technologies 38,350 a Olin 151,585 a Packaging Corp. of America Reliance Steel & Aluminum RPM International Scotts Miracle-Gro, Cl. A 90,300 a Sensient Technologies 97,478 a Sonoco Products Steel Dynamics Temple-Inland Terra Industries 185,400 a Valspar 201,760 a Worthington Industries 130,300 a Telecommunication Services.5% Cincinnati Bell 492,850 a,b Telephone & Data Systems Utilities7.6% AGL Resources Alliant Energy Aqua America 271,123 a Black Hills 77,892 a DPL 230,430 a Energen Energy East 321,166 a Equitable Resources 263,180 a Great Plains Energy 240,266 a Hawaiian Electric Industries 170,553 a 4,219,481 IDACORP 91,733 a 2,734,561 MDU Resources Group 370,962 a 11,837,397 National Fuel Gas 164,824 a 8,206,587 Northeast Utilities 315,340 7,933,954 NSTAR 216,670 a 6,903,106 OGE Energy 186,551 6,103,949 ONEOK 211,515 9,619,702 PNM Resources 174,431 a 2,042,587 Puget Energy 263,100 7,245,774 SCANA 236,679 8,565,413 Sierra Pacific Resources 474,536 5,381,238 Vectren 163,975 4,788,070 Westar Energy 212,705 a 4,696,526 WGL Holdings 100,340 a 3,464,740 Wisconsin Energy 237,212 10,703,005 Total Common Stocks (cost $1,797,890,093) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills 1.54%, 10/23/08 500,000 c 498,162 1.77%, 9/25/08 2,000,000 c 1,995,300 1.81%, 8/21/08 1,500,000 c 1,498,794 Total Short-Term Investments (cost $3,991,308) Other Investment3.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $82,332,000) 82,332,000 d Investment of Cash Collateral for Securities Loaned31.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $678,637,934) 678,637,934 d Total Investments (cost $2,562,851,335) 131.5% Liabilities, Less Cash and Receivables (31.5%) Net Assets 100.0% a All or a portion of these securities are on loan. At July 31, 2008, the total market value of the fund's securities on loan is $646,704,201 and the total market value of the collateral held by the fund is $678,637,934. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $2,562,851,335. Net unrealized appreciation on investments was $309,354,168 of which $559,746,042 related to appreciated investment securities and $250,391,874 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES July 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2008 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini September 2008 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 By: /s/ James Windels James Windels Treasurer Date: September 25, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
